Judgment affirmed.

The suit was for an injury to the plaintiff’s hand by crushing it between cars while he was preparing to couple them in the line of his duty. He obtained a verdict for $475, and the defendant’s motion for a new trial on the general grounds was overruled. The ‘testimony of the plaintiff and - another witness tended to show the following:
At night he was instructed by the conductor to couple an engine and cab to a stationary cab. He signalled to the engine to slack up, and then signalled it to stop; it did not stop but struck the cab and knocked it a few feet. He then signalled the fireman on the engine to stand still, and told him to stand still and let bim go in *20and make the coupling. He went in (the engine then being still), carrying a link and lamp in one hand and a stick in the other, intending to couple with the stick, which he used all the time. He laid the lamp on the end of the stationary cab and tried to get the pin out, but it was tight; he could not shake it loose nor get it out with the stick. He stooped and commenced to drive the tight link with the link he held. The engine moved quickly and without any signal; the plaintiff heard it exhaust, started to run out, stumbled and threw up his hand on the dead block to catch; and just as he did so it was crushed. No slack caught it; nor did he tell the conductor he was hunt by the slack rolling out while he was pushing the pin. He could not get the pin out with the stick. He did not know whether it was against the rules to go between the cars; supposed it was a rule that couplings were to be made with sticks. No rules were read to him, and he could not read them himself. He did not know whether or not he made his mark to the agreement or rule hereafter mentioned. The conductor asked him, the next day after hiring him, if he had ever signed the coupling list, and he replied no; and the conductor said, “Well, sign this here and we will go home; it aint no count nohow.” The conductor did not read it, and plaintiff did not hear it read or explained; he signed something, did not know what. If it was a rule to use a stick, he did not know it.
The defendant introduced an agreement or rule signed by the plaintiff' eighteen days before the injury, to the effect that he. fully understood that defendant’s rules positively prohibited brakemen from coupling or uncoupling except with a stick, and that brakemen or others must not go between cars under any circumstances, for the purpose of coupling or uncoupling or for adjusting pins, etc., when an engine was attached to *21such, cars; and in consideration of being employed by tbe defendant be agreed to be bound by said rule, and waived all or any liability of tbe defendant to bim for any results of disobedience or infraction thereof; and tbat be bad read tbe above carefully and fully understood it. Following was a statement signed by tbe conductor, tbat be read tbe agreement over to tbe plaintiff and carefully explained it, and tbat tbe plaintiff signed it by bis mark. Tbe testimony of tbe conductor and tbe engineer (tbe fireman being dead) tended to show as follows: Tbe only signal given was to come ahead and couple; it was a car-length signal; and tbat was all tbat was done until the plaintiff was brought out with bis band mashed. It was mashed tbe first time they approached tbe cab; tbe engine did not approach it when tbe coupling was made but tbe one time; it approached at a reasonable speed for coupling. Plaintiff told tbe conductor be entered tbe link and went to push tbe pin down, and tbe slack rolled out ahead of tbe pin and caught bis band. He did sign tbe agreement above mentioned, and tbe conductor witnessed bis signature. He asked plaintiff, on hiring bim, if be knew tbe rules of tbe road, and be said be did. Tbe conductor told bim there was a coupling form be must sign. Without that be was not allowed to work. He said be could not read or write, and for tbe conductor to fill out tbe paper. Tbe conductor did so, and read it all over to bim, and be touched tbe pen to tbe mark, and used tbe stick after-wards.
Jackson & Jackson, for plaintiff in error.
Bigby & Berry and John C. Reed, contra.